Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 16 May 2022 at 3:00 EST.
The application has been amended as follows: 
Please change claim 1 to:

A power converter, comprising:

a) a first terminal;

b) a second terminal;

ro) N A-type switching power stage circuits, each having a first energy storage
element, wherein N is a positive integer, wherein a first terminal of a first A-type
switching power stage circuit in the N A-type switching power stage circuits is
coupled to the first terminal of the power converter, and a second terminal of each
of the N A-type switching power stage circuits is coupled to the second terminal
of the power converter;

d) one B-type switching power stage circuit; and

e) N second energy storage elements, wherein each of the N second energy storage
elements is directly connected to ground and configured to receive electrical energy from a
previous A-type switching power stage circuit, and to provide electrical energy to one of the
N A-type switching power stage circuits, and wherein the B-type switching power
stage circuit is coupled between a terminal of one of the N second energy storage
elements corresponding to the B-type switching power stage circuit and the
second terminal of the power converter.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The non-statutory double patenting rejection has been withdrawn.  
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-32 are allowed.  
Claims 1-32; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein each of the N second energy storage elements is directly connected to ground and configured to receive energy from a previous A-type switching power stage circuit,

Claim 23: N third switches, respectively coupled between a first terminal of the first or second inductor, and a second output terminal; and f) an output capacitor coupled between the first and second output terminals, in order to generate an output signal.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839